DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8-10, 19 and 20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 05/24/21 have been fully considered but are not persuasive.  
Applicant argues on pages 7 and 8 of the instant Remarks:
The Examiner appears to rely on Fig. 31 of Daniels to teach the feature of actuating the plurality of haptic actuators upon alignment of the plurality of anchoring finger caps. However, Daniels merely discloses that Fig. 31 shows a guitar being played in accordance with an incentive accelerated learning system and that the fingers of the user has color coded lights for providing visual sensory information and vibrators disposed on the fingers of the user for providing haptic sensory information (Para. [0103]). Daniels merely discloses that the vibrators disposed on a user’s fingers provide haptic feedback. Daniels fails to disclose that the vibrators provide haptic feedback upon alignment of the user’s fingers. Thus, Applicant respectfully submits that the combination of Nogami, Appleyard, and Daniels fails to disclose the features of independent claim 12 regarding “wherein the hand interface system is configured to actuate the plurality of haptic actuators upon alignment of the plurality of anchoring finger caps”. Accordingly, Applicant respectfully submits that independent claim 12, and all claims that depend thereon, are patentable for at least this reason.

The examiner respectfully disagrees.  The combination of references disclose all necessary elements (components, scenario, operation) for one of ordinary skill in the art to operate a plurality of haptic actuators located at the end of a user’s fingers with varying magnitudes.  Nogami teaches of having a glove comprising a plurality of anchoring finger caps, which includes haptic actuators and wherein the haptic actuators are controlled/operable individually (see Nogami, Figs. 6-14).  Apple discloses the housing/glove structure as cited in the claim language and further illustrates haptic actuators located at the fingertips (220, Fig. 2).  haptic feedback (tactile force) of differing magnitudes to the fingers via the haptic actuators, 220.  Lastly, Daniels also discloses of providing haptic feedback to a user’s fingertips and illustrates a scenario in which the ends of the fingers are in alignment and are receiving haptic feedback.  Therefore, the combination of references disclose finger caps, which provides haptic feedback to the fingers of differing magnitudes during a time when the fingers caps are in alignment.  It is respectfully submitted that given the level of skill of the ordinary workman in the art of hand interface devices having haptic feedback, as evidenced by the references cited in the instant application, one of ordinary skill could clearly provide haptic actuators with increasing magnitudes across anchoring finger caps, as all the knowledge (required components, hand alignment scenario, component operation) to perform such an operation is taught/provided by the prior art. To argue otherwise, is to assume an unsupportably low evaluation of the skill of the ordinary workman.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious at the time of filing the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1, 2, 4-7, 12, 13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami (US Publication 2007/0290988) in view of Appleyard (hereinafter “Apple”) (US Publication 2018/0196515) and in further view of Daniels (US Publication 2017/0358235).
Regarding independent claim 1, Nogami teaches a hand interface system comprising: 
A glove portion configured to be worn on top of a user's hand, including a plurality of anchoring finger caps configured to be circumscribed around the extremities of the user's fingers and thumb when the glove portion is worn on top of the user’s hand; (Nogami teaches in [0043] of having a glove worn by a user which includes a plurality of anchoring finger caps covering the fingers and thumb.  A glove which covers the fingers inherently has finger caps and are anchored to the body of the glove.  In the same paragraph, Nogami teaches of the user also can wear finger sacks);
a plurality of  haptic actuators housed within respective anchoring finger caps of the plurality of anchoring finger caps (In [0043, 0075], Nogami teaches that each fingertip portion includes a vibration motor used to provide tactile-feedback); 
Although Nogami teaches of having a glove and a vibration motor at the tips of each finger, Nogami does not explicitly teach:
a housing structure configured to be attached to a forearm of the user when the glove portion is worn by the user; and a plurality of wires running between the plurality of haptic actuators and the housing structure,
However, in the same field of endeavor, Apple illustrates a housing, 216 (Fig. 2) located at forearm, comprising a processing unit which provides tactile feedback control signals to each of the haptic feedback units, 220 ([0056]). In addition, Apple teaches in [0047] of being able to support the components needed to provide a tactile feedback glove in the glove itself or supported by framework on a user’s forearm.  

Although the combination of Nogami and Apple disclose of having actuators located at the fingertips which can be controlled individually, they do not appear to explicitly teach:
alignment of the plurality of anchoring finger….
However, in the same field of endeavor, Daniels teaches of providing haptic feedback to the fingertips of a user and illustrates in Fig. 31 of a user having alignment of the fingertips and providing a type of haptic feedback.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the combination of Nogami and Apple which provides haptic actuators located at each fingertip of a user and which can be individually controlled to provide haptic feedback to the user; to include the feature of providing a type of user feedback when a user has alignment of their fingers, as disclosed by Daniels to provide effective teaching to the user (Abs);
wherein the hand interface system is configured to actuate the plurality of haptic actuators upon alignment of the plurality of anchoring finger caps (Based on the combined teachings of Nogami, Apply and Daniel, a user’s hand can be in a form of finger alignment and haptic feedback can be provided to the fingertips.  Therefore, the combined features of the above references could provide a scenario in which fingers are aligned and haptic feedback is provided to each finger).
Although the combination of references disclose the features to provide different magnitudes of haptic feedback to fingers when fingers are aligned, they do not explicitly disclose:
…to form a haptic gradient; ,,,increasing magnitudes…
However, it would be well-within the capability of one of ordinary skill in the art to provide a haptic gradient of increasing magnitudes as the control of magnitudes provided by haptic actuators and the alignment of fingers in a non-fist position is disclosed by the prior art and would take only routine knowledge by one of ordinary skill in art and information provided by the above combination of references to provide an increasing magnitude (haptic gradient) when the fingers are aligned, to …to form a haptic gradient; ,,,increasing magnitudes…
Regarding dependent claim 2, Nogami, as modified by Apple and Daniels, discloses the hand interface device of claim 1, wherein:
at least one haptic actuator of the plurality of haptic actuators can vibrate independently from remaining haptic actuators of the plurality of haptic actuators (Nogami illustrates in Fig. 11 of haptic actuators vibrating independently from each other).
Regarding dependent claim 4, Nogami, as modified by Apple and Daniels, discloses the hand interface device of claim 1, wherein:
at least one haptic actuator of the plurality of haptic actuators can vibrate in unison with respect to remaining haptic actuators of the plurality of haptic actuators (In [0088], Nogami teaches that all actuators can be turned on at the same time).
Regarding dependent claim 5, Nogami, as modified by Apple and Daniels, discloses the hand interface device of claim 1, wherein
each haptic actuator of the plurality of haptic actuators is capable of attaining the same magnitude of vibration as the remaining haptic actuators of the plurality of haptic actuators (In Fig. 6, Nogami illustrates that the vibration actuators can achieve the same torque which is directly related to vibration).
Regarding dependent claim 6, Nogami, as modified by Apple and Daniels, discloses the hand interface device of claim 1, wherein:
the vibration of the plurality of haptic actuators allows a user to experience haptic sensations upon interaction with objects in the virtual world (Nogami, [0002]).
Regarding dependent claim 7, Nogami, as modified by Apple and Daniels, discloses the hand interface device of claim 1, wherein:
a location of the at least one haptic actuator of the plurality of haptic actuators can be varied within the anchoring finger caps (In [0042], Nogami teaches that vibration motors are placed on the fingertips but can be placed on any portion of the human body, which would include a different location within the finger caps (glove tips)).
Claims 13 and 15-18 have similar limitations to claims 2 and 4-7 and are rejected in the same manner.  
Regarding independent claim 12, Nogami teaches a hand interface device comprising: 
A glove portion configured to be worn on top of a user's hand, including a plurality of anchoring finger caps configured to be circumscribed around the extremities of the user's fingers and thumb when the glove portion is worn on top of the user’s hand; (Nogami teaches in [0043] of having a glove worn by a user which includes a plurality of anchoring finger caps covering the fingers and thumb.  A glove which covers the fingers inherently has finger caps and are anchored to the body of the glove.  In the same paragraph, Nogami teaches of the user also can wear finger sacks);
a plurality of  haptic actuators housed within respective anchoring finger caps of the plurality of anchoring finger caps (In [0043, 0075], Nogami teaches that each fingertip portion includes a vibration motor used to provide tactile-feedback); 
Although Nogami teaches of having a glove and a vibration motor at the tips of each finger, Nogami does not explicitly teach:
a housing structure configured to be attached to a forearm of the user when the glove portion is worn by the user; and a plurality of wires running between the plurality of haptic actuators and the housing structure,
However, in the same field of endeavor, Apple illustrates a housing, 216 (Fig. 2) located at forearm, comprising a processing unit which provides tactile feedback control signals to each of the haptic feedback units, 220 ([0056]). In addition, Apple teaches in [0047] of being able to support the components needed to provide a tactile feedback glove in the glove itself or supported by framework on a user’s forearm.  
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify a hand interface device which provides signals to haptic actuators located at fingertips in the finger caps, as taught by Nogami; to include the feature of providing a housing located/attached to either a glove or forearm and having a plurality of wires running between at least one haptic actuator and the housing structure, as disclosed by Apple, to provide a supporting framework for the tactile feedback system.
Although the combination of Nogami and Apple disclose of having actuators located at the fingertips which can be controlled individually, they do not appear to explicitly teach:
alignment of the plurality of anchoring finger caps
However, in the same field of endeavor, Daniels teaches of providing haptic feedback to the fingertips of a user and illustrates in Fig. 31 of a user having alignment of the fingertips and providing a type of haptic feedback.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the combination of Nogami and Apple which provides haptic actuators located at each fingertip of a user and which can be individually controlled to provide haptic feedback to the user; to include the feature of providing a type of user feedback when a user has alignment of their fingers, as disclosed by Daniels to provide effective teaching to the user (Abs);
wherein the hand interface device is configured to form a haptic….with the plurality of haptic actuators upon alignment of the plurality of anchoring finger caps by actuating the plurality of haptic actuators with….magnitudes across the plurality of anchoring finger caps(Based on the combined teachings of Nogami, Apply and Daniel, a user’s hand can be in a form of finger alignment and haptic feedback can be provided to the fingertips with different magnitudes.  Therefore, the combined features of the above references could provide a scenario in which fingers are aligned and different magnitudes of haptic feedback is provided to each finger).
Although the combination of references disclose the features to provide different magnitudes of haptic feedback to fingers when fingers are aligned, they do not explicitly disclose:
…to form a haptic gradient; ,,,increasing magnitudes…
However, it would be well-within the capability of one of ordinary skill in the art to provide a haptic gradient of increasing magnitudes as the control of magnitudes provided by haptic actuators and the alignment of fingers in a non-fist position is disclosed by the prior art and would take only routine knowledge by one of ordinary skill in art and information provided by the above combination of references to provide an increasing magnitude (haptic gradient) when the fingers are aligned, to …to form a haptic gradient; ,,,increasing magnitudes…

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nogami (US Publication 2007/0290988) in view of Appleyard (hereinafter “Apple”) (US Publication 2018/0196515), Daniels (US Publication 2017/0358235) and in further view of Keller (US Publication 2017/0168576).
Regarding dependent claim 3, Nogami, as modified by Apple and Daniels, discloses the hand interface device of claim 2, wherein:
Although the combination of references teach of turning on each haptic actuator separately, they do not appear to disclose providing different levels to a haptic actuator and therefore do not explicitly disclose:
each haptic actuator of the plurality of haptic actuators is capable of attaining a different magnitude of vibration from the remaining haptic actuators.
However, in the same field of endeavor, Keller discloses in [0036] of being able to provide varying levels of haptic feedback to represent different levels of rigidity for different objects.
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the feature of separately controlling the on/off timing of actuators located at the fingertips of user, as disclosed in the combination of Nogami and Apple; to include the feature of being able to control haptic actuators with different levels of actuation, as disclosed by Keller to provide different levels of rigidity.
The combination of Nogami, Apple, Daniels and Keller provide haptic actuators providing vibrational feedback and wherein each haptic actuator can be controlled to operate at different times and a varying levels of vibrational actuation.  Therefore, it would be obvious and well-within the capabilities of one of ordinary skill in the art to operate each haptic actuator with different magnitudes of vibration and at different on/off times, as the fundamental concepts for controlling each haptic actuator separately and being able to provide different levels of magnitude for each actuator is taught by the art.
Claim 14 has similar limitations to claim 3 and is rejected in the same manner.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nogami (US Publication 2007/0290988) in view of Appleyard (hereinafter “Apple”) (US Publication 2018/0196515), Daniels (US Publication 2017/0358235) and in further view of Adams (US Patent 9,104,271).
Regarding dependent claim 11, Nogami, as modified by Apple, discloses the hand interface device of claim 1, wherein:
the at least one haptic actuator of the plurality of haptic actuators (As disclosed by Nogami);
Although the combination of Nogami and Apple disclose a haptic actuator which inherently requires power to operate at a specific vibration level to reflect a surface and a housing with wires going directly to each actuator and the housing having a processing unit ([0052]), they do not explicitly disclose:
is powered via the housing structure.
However, in the same field of endeavor, Adams discloses in reference to Fig. 10 of component unit comprising a processor in a structure, 14 with wires going to each vibrational actuator located at the fingertips of the user and receiving power via the structure.
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the hand interface device having a structure comprising a processor with control wires provided to actuators located at fingertips of user in finger caps, as disclosed by the combination of Nogami and Apple; to include the feature of the structure providing power to the actuators, as disclosed by Adams for providing operational power to the actuators.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693